Citation Nr: 0628104	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition, claimed as secondary to service-connected pes 
planus.  

2.  Entitlement to service connection for a right ankle 
condition, claimed as secondary to service-connected pes 
planus.  

3.  Entitlement to service connection for a left knee 
condition, claimed as secondary to service-connected pes 
planus.  

4.  Entitlement to service connection for a right knee 
condition, claimed as secondary to service-connected pes 
planus. 

5.  Entitlement to service connection for a left hip 
condition, claimed as secondary to service-connected pes 
planus.  

6.  Entitlement to service connection for a right hip 
condition, claimed as secondary to service-connected pes 
planus.  

7.  Entitlement to service connection for a degenerative 
joint and disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 


INTRODUCTION


The veteran served on active duty from November 1943 to May 
1946 and October 1950 to November 1951.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2003 and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In the July 2003 rating decision, the RO 
denied entitlement to service connection for a bilateral 
ankle condition, bilateral knee condition, and a left hip 
condition, which were all claimed as secondary to service-
connected pes planus.  In the August 2003 rating decision, 
the RO denied entitlement to service connection for a 
degenerative joint and disc disease of the lumbar spine, 
claimed as secondary to service-connected pes planus.  
The veteran perfected an appeal of these issues

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the outset, the Board expresses its regret for the delay 
this remand will necessarily entail.  However, the Board, in 
its attempt to afford the veteran every advantage, requires 
further information before this claim is decided.

The veteran claims entitlement to service connection for 
bilateral ankle, bilateral knee, left hip and back 
disabilities and advances the theory that these symptoms are 
secondarily related to his service-connected pes planus.  In 
this regard, the Board notes that the veteran's private and 
VA medical records present conflicting reports as to whether 
the claimed disabilities are related to his service-connected 
pes planus.  In November 2002, L.G.S., D.C. indicated that he 
had treated the veteran for the past eight years and had 
reviewed the veteran's older case records dated from 15 years 
ago.  He concluded that it was clear from the veteran's past 
records and his own exam findings that the chronic 
degenerative instability in the veteran's lower back had been 
and continues to be aggravated by the compensatory gait 
changes due to bilateral pes planus.  Further, Mr. L.G.S. 
noted that the veteran's pes planus quite possibly caused 
these disabilities.  In a November 2002 letter from C.D.R., 
D.O., he indicated that he had treated the veteran for the 
past three years for osteoarthritis of the right knee.  Mr. 
C.D.R. concluded that pes planus was the primary abnormality 
that has lead to the development of osteoarthritis of the 
veteran's right knee.  

The veteran reported for a VA examination in June 2003.  
After reviewing the veteran's claims file, and completing a 
physical examination, the examiner noted that the veteran had 
been extremely obese, weighing well over 300 pounds for a 
good portion of his adult life.  He noted further that 
although pes planus can alter the mechanics of the lower 
extremities and the back, the alteration is primarily of a 
soft tissue musculotendinous alteration.  He noted that the 
veteran's problems with his joints are degenerative in 
nature.  Therefore, he concluded that it is as likely as not 
that the excessive load carried by the veteran's lower 
extremities is responsible for the degenerative changes 
rather than that of the service-connected pes planus.  The 
examiner did not offer an opinion as to whether it is as 
likely as not that the veteran's service-connected pes planus 
aggravates or is related to his orthopedic problems.  Given 
the conflicting opinions, the Board finds that a new 
examination is needed to clarify the claimed disabilities 
relationship to the veteran's service-connected pes planus.  
38 U.S.C.A. § 5103A(d) (West 2002).

In regards to entitlement to service connection for 
degenerative disc disease of the lumbar spine, the Board 
notes that not only does the veteran claim that this 
disability was caused or aggravated by his service connected 
pes planus, but in-service and post-service records show 
complaints and treatment for back pain.  The veteran's 
December 1943 Report of Physical Examination noted that the 
veteran had back trouble but no rigidity or spasm.  A 
contemporaneous x-ray of the lumbosacral spine was noted to 
be negative.  In April and May 1944 service medical records 
reveal that the veteran presented with complaints of pain in 
the lumbosacral area for over one year.  The veteran reported 
that he was treated for back pain prior to service and was 
advised to wear a corset.  The examiner diagnosed the 
veteran's symptoms as chronic lumbosacral strain.  

In July 2003, the veteran presented for a VA examination, 
which resulted in the diagnoses of degenerative joint and 
disc disease of the lumbar spine.  After reviewing the claims 
file and noting the veteran's service medical records, the VA 
examiner provided two contrary opinions regarding whether the 
veteran's back disability is related to service.  First, he 
concluded that it is as unlikely as not that the veteran's 
current degenerative problems are unrelated to service.  He 
noted that the veteran had chronic back problems prior to 
entering the military and it is as likely as not that, 
without any ongoing complaints while in the military, there 
was aggravation of his back problems.  Second, he concluded 
that in the absence of any evidence of degenerative joint and 
disc disease of the lumbar spine in service, it as likely as 
not that there is no relationship between his current 
diagnosis and the muscular problem noted in the military.  
Given the conflicting opinions represented in this single 
examiners report, the Board finds that a new examination is 
needed to clarify the relationship between to the veteran's 
currently diagnosed degenerative joint and disc disease of 
the lumbar spine and in-service complaints.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Although the veteran was advised of the 
elements necessary to prove service connection by way of a 
November 2002 letter, he was not advised of the evidence 
necessary to establish an initial rating or the effective 
date of an award.  

Thus, the veteran must be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an increased rating and earlier effective date.

The Board also notes that the November 2002 letter from Mr. 
L.G.S. indicated that he had reviewed and based his opinion 
on the veteran's medical records dating back to 15 years ago.  
These records have not been associated with the claims file.  
VA has an obligation to seek relevant treatment records that 
are adequately identified. 38 U.S.C.A. § 5103A(c) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), where 
the veteran should be given information 
regarding the submission of evidence 
necessary to establish a claim for an 
increased initial rating, as related to 
the present claim of service connection 
for loss of balance, per Dingess/Hartman 
v. Nicholson, Nos. 01- 1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The RO 
should also inform the veteran as to the 
establishment the effective date of an 
award.  See id.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  In particular, the 
records mentioned by Mr. L.G.S. in his 
November 2002 letter.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

3.  The RO should schedule the veteran for 
a spine examination to determine if the 
veteran's back disability is related to 
his in service complaints of back pain.  
All indicated tests and studies should be 
performed.  The examiner should express an 
opinion as to whether that the veteran's 
back disorder is as likely as not 
proximately due to, the result of, or 
aggravated by his in service complaints of 
back pain.  The examiner should also 
express an opinion as to whether the 
veteran's back disorder is as likely as 
not proximately due to, the result of, or 
aggravated by his service-connected pes 
planus.  The examiner should provide a 
detailed rationale for any opinion 
presented. If the examiner is unable to 
provide an opinion without resorting to 
speculation, he should so state.

4.  The RO should arrange for an 
appropriate VA examination to determine if 
the veteran's bilateral ankle, bilateral 
knee and left hip disorders are related to 
his service-connected pes planus.  All 
indicated tests and studies should be 
performed.  The examiner should express an 
opinion as to whether the disability is at 
least as likely as not related to the 
veteran's service, or secondary to, or 
aggravated by, the veteran's service-
connected pes planus.  The rationale for 
all opinions expressed should be 
explained.  The claims file should be made 
available to the examiner for proper 
review of the medical history, including 
the November 2002 opinions of Mr. L.G.S. 
and Mr. C.D.R.  The examination report is 
to reflect whether such a review of the 
claims file was made. 

5.  The RO should then review the claims 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
right ankle, left ankle, right knee, left 
knee, left hip and degenerative disc 
disease of the lumbar spine, claimed as 
secondary to pes planus.  If the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


